United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2105
Issued: January 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated July 13, 2007 which found that his employment-related
hearing loss was not ratable for schedule award purposes. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case. On appeal appellant contends that
he should be compensated for tinnitus.
ISSUE
The issue is whether appellant has a ratable employment-related hearing loss thereby
entitling him to a schedule award.
FACTUAL HISTORY
On January 23, 2007 appellant, then 54 years old, filed an occupational disease claim
alleging that he sustained a hearing loss due to his exposure to noise during his 34 years of

employment as a pipe fitter for the employing establishment.1 On the same date, he filed a claim
for a schedule award.
In a February 8, 2007 medical report, Dr. Gerald G. Randolph, a Board-certified
otolaryngologist, diagnosed appellant with bilateral sensorineural hearing loss. He noted that
appellant had a high-tone loss in the left ear entirely compatible with hearing loss due to past
noise exposure and a hearing loss in the mid frequencies in both ears which may have been
caused by past industrial noise exposure. Dr. Randolph noted that, when he applied the
American Medical Association, Guides to the Evaluation of Permanent Impairment’s formula
for determining percent of hearing loss, appellant had a ratable hearing loss of zero percent in
both ears. However, he did note that appellant had tinnitus which interfered with his ability to
understand communication and that he would accordingly recommend a two percent rating for
tinnitus. Finally, Dr. Randolph noted that appellant was a candidate for hearing aids. He based
his conclusion on an audiogram conducted on February 6, 2007 finding that testing at frequency
levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) revealed the following loss: right
ear 5, 20, 30 and 30 decibels respectively and left ear 10, 10, 20 and 20 decibels, respectively.
Appellant also submitted the results of routine audiograms conducted during his employment.
In an April 26, 2007 memorandum, an audiologist for the employing establishment stated
that appellant had a nonratable sensorineural hearing loss consistent with noise and aging,
although left retrocochlear pathology had not been ruled out. He opined that appellant was not
yet a good hearing aid candidate due to the relative normalcy of his hearing within the primary
speech range and recommended controversion of his claim. Captain Bruce Christen, an
occupational medicine physician for the employing establishment, concurred with this
recommendation.
By letter dated May 7, 2007, the Office requested that Dr. Randolph review the statement
of accepted facts and prior audiograms and indicate whether appellant’s industrial noise exposure
from his federal employment caused or aggravated his hearing loss. In a May 29, 2007
addendum, Dr. Randolph noted that appellant’s hearing was normal in both ears at the time of his
earliest industrial audiogram on January 15, 1974; that appellant had significant industrial noise
exposure during his employment for the employing establishment from 1971 until the present
time; and that, between the 1974 audiogram and the February 6, 2007 audiogram, appellant’s
hearing had degenerated in both ears. He noted that the hearing loss, particularly in the left ear,
had an audiometric configuration compatible with hearing loss aggravated by noise exposure.
Therefore, Dr. Randolph concluded that, “on a more probable than not basis, [appellant’s]
hearing loss was caused by industrial noise exposure from federal employment.”
In a memorandum to the Office medical adviser dated June 6, 2007, the Office indicated
that it accepted that appellant’s hearing loss was caused by factors of his federal employment and
that he continued to be exposed to noise at the work site. The Office asked that the Office
medical adviser provide the date of maximum medical improvement and the permanent partial
impairment. In a report dated June 15, 2007, the Office medical adviser listed appellant’s date of
1

The evidence established that appellant worked for the employing establishment since 1971 and was exposed to
noise from air cutoff tools, air end prepping tools, sawsalls, bay flex grinders, brandsaws, hand grinders, deck
growlers, chipping air guns and vibrating tools from 8 to 12 hours a day. Hearing protection was worn.

2

maximum medical improvement as the date of the most recent valid audiogram, i.e.,
February 6, 2007. The Office medical adviser determined that, based on the results of the
February 6, 2007 audiogram, appellant had a binaural hearing loss of zero percent and was not
ratable for schedule award purposes.
By letter dated June 19, 2007, the Office accepted appellant’s claim for bilateral hearing
loss due to noise.
As a result of a referral by Dr. Randolph, appellant was seen by an audiologist who
concluded in a report dated June 20, 2007 that appellant should be fit with hearing aids. The
Office authorized hearing aids by letter dated June 21, 2007.
By decision dated July 13, 2007, the Office determined that appellant had not established
that the extent of his hearing loss was severe enough to be ratable for schedule award purposes.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 specifies the number of
weeks of compensation to be paid for permanent loss of use of specified members, functions and
organs of the body.3 The Act does not, however, specify the manner by which the percentage
loss of a member, function or organ shall be determined. The method used in making such a
determination is a matter which rests in the sounds discretion of the Office. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The Office evaluates industrial hearing loss in accordance with the standards
contained in the A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the
losses at each frequency are added and averaged.6 The fence of 25 decibels is then deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.7 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.8 The binaural
loss is determined by calculating the loss in each year using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total divided by six to

2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8107(c).

4

Renee M. Straubinger, 51 ECAB 667 (2000).

5

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

6

A.M.A., Guides at 250.

7

Id.

8

Id.

3

arrive at the amount of the binaural hearing loss.9 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.10
ANALYSIS
The Board finds that the evidence of record does not establish that appellant is entitled to
a schedule award based on his accepted bilateral hearing loss because the February 6, 2007
audiogram results of Dr. Randolph did not demonstrate ratable values. This audiogram
demonstrated record values at the frequency levels of 500, 1,000, 2,000 and 3,000 cps of 5, 20,
30 and 30 decibels in the left ear for a total of 85 decibels. This figure, when divided by 4,
results in an average hearing loss of 21.25 decibels. The average of 21.25 decibels, when
reduced by 25 decibels, results in a 0 percent monaural hearing loss to the left ear. The
frequency levels on the right at 500, 1,000, 2,000 and 3,000 cps revealed decibels losses of 10,
10, 20 and 20, for a total of 60 decibels. This figure, when divided by 4, results in an average
hearing loss of 15 decibels, which when reduced by the 25 decibel fence, also results in a 0
percent monaural hearing loss in the right ear. The Board finds that, as the February 6, 2007
audiogram did not demonstrate that appellant’s hearing loss was ratable, he was not entitled to a
schedule award for his accepted hearing loss condition.11
Finally, the Board notes that while the A.M.A., Guides provides that tinnitus, in the
presence of a unilateral or bilateral hearing impairment, may impair speech discrimination and
provides for up to a five percent rating for tinnitus in the presence of measurable hearing loss if
the tinnitus impacts the ability to perform activities of daily living.12 However, as appellant’s
hearing loss is not ratable, he would not be entitled to the additional award for tinnitus.13
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he is
entitled to a schedule award for his employment-related hearing loss as his hearing loss was not
ratable.

9

Id.

10

Horace L. Fuller, 53 ECAB 775 (2002).

11

The Board, however, has long recognized that, if a claimant’s employment-related hearing loss worsens in the
future, he or she may apply for a schedule award for any ratable impairment. See Robert E. Cullison, 55 ECAB
570 (2004).
12

A.M.A., Guides at 246.

13

See Juan A. Trevino, 54 ECAB 358 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 13, 2007 is affirmed.
Issued: January 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

